Citation Nr: 9929262	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-01 995	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1976 to February 
1977 and from April 1978 to June 1981.  His claim for service 
connection for bipolar disorder was received by the RO in 
January 1996.  In a September 1996 rating action, the RO 
granted service connection for a bipolar disorder and 
assigned a 30 percent rating.  The veteran appealed for a 
higher rating.  In a subsequent January 1999 rating action, 
the RO granted a 50 percent rating for the bipolar disorder.  
In a letter dated in February 1999, the veteran stated that 
he wanted to continue the appeal of the 50 percent rating.   


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's bipolar disorder is shown to be productive 
of severe social and industrial impairment.

 
 
CONCLUSION OF LAW

The criteria for assignment of a 70 percent rating for the 
veteran's service-connected bipolar disorder have been met.  
38 U.S.C.A. § 1155, 5107  (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9206 (effective prior to November 7, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that his bipolar disorder is more severe 
than currently evaluated and warrants a higher rating.

VA outpatient treatment records dated from October  1993 to 
December 1993 show that the veteran was treated on several 
occasions for depression.

VA outpatient treatment records dated in March 1994 reveal 
that the veteran was diagnosed with bipolar disorder.

VA outpatient treatment records dated in June 1994 show that 
the veteran was treated for suicidal ideation.  It was noted 
that the veteran had a history of bipolar disorder.

A VA hospitalization record dated from June 1994 to July 1994 
show that the veteran was diagnosed with atypical depression.

Outpatient treatment records dated from May 1995 to June 1995 
were received from  T. R. Clarke, M.D.  The records reveal 
that the veteran was diagnosed with bipolar disorder.

VA hospitalization records dated in September 1995, October 
1995, December 1995, and January 1996, show that the veteran 
received treatment for bipolar disorder.  However, the 
primary disorder treated during this period was alcoholism.

A private hospitalization record dated in May 1996 revealed 
that the veteran was seen in the emergency room of a hospital 
with an admitting diagnosis of alcohol dependence.  On mental 
status examination, he was moderately dysphoric and mildly 
tremulous.  He reported recurrent mood swings, some disturbed 
sleep, and anergia.  There was no evidence of hallucinations, 
delusions, paranoia, or paranoid ideation.  There was no 
thought disorder.  A bipolar disorder was noted by history.  

At an August 1996 VA psychiatric examination, the veteran 
provided a history of emotional difficulty with frequent 
hospitalizations.  He complained of periods of depression, 
anxiety, lethargy, and suicidal ideations.  On examination, 
the veteran was alert, cooperative, and friendly.  There were 
no loose associations of flight of ideas, bizarre motor 
movements, or tics.  His mood was pleasant.  His affect was 
appropriate.  There were no delusions, hallucinations, or 
ideas of reference or suspiciousness.  He was oriented in all 
three spheres.  His memory for both remote and recent events 
was good.  His insight and judgment appeared to be adequate.  
The diagnoses included bipolar disorder.

In February 1997 and April 1997 VA hospitalization treatment 
records, the diagnoses included bipolar disorder, by patient 
history.  The veteran denied current suicidal ideation but 
admitted to suicidal ideation in the past.  During the former 
period of hospitalization, the disorder under primary 
treatment was alcohol dependence.  During the latter period 
of hospitalization, the diagnoses on Axis I were malingering, 
alcohol dependence, and bipolar disorder by patient report. 

In a letter dated in May 1997, O. C. Newman, M.D., stated 
that he provided  treatment for the veteran's bipolar 
affective disorder.  Dr. Newman noted that the veteran had 
been hospitalized twice for exacerbations of his bipolar 
disorder.  Dr. Newman further stated that the veteran's 
bipolar disorder was marked by paranoia, delusions, and 
auditory hallucinations, as well as periods of severe, 
debilitating depression.  These episodes happened around 
twice a year and lasted months at a time.  In between the 
episodes, the veteran was able to function at a very high 
level.  It was the physician's opinion that the veteran was 
intelligent and well educated (he has an R.N. degree and 
works as a nurse) and that he excelled in employment 
opportunities.  However, with the onset of symptoms, the 
veteran was unable to function and has lost employment.      
  
A VA hospitalization record dated from May to June 2, 1997 
reveals that the veteran received treatment for bipolar 
disorder.  On admission, a Global Assessment of Functioning 
(GAF) score of 30 was assigned.  On examination, his speech 
had a normal rate and volume.  His mood was depressed with a 
blunted affect.  There was substantial abnormality in thought 
process and content.  His thoughts were circumstantial and he 
expressed numerous paranoid ideas and grandiose delusions.  

A VA hospitalization record dated from  June 6 to June 13, 
1997 shows that the veteran received treatment for bipolar 
disorder.  His GAF score on admission was 30.  The veteran 
was hospitalized again from June 16, 1197 to June 24, 1997 
for treatment of his bipolar disorder.  On mental status 
examination, he had good contact with reality.  He spoke 
clearly and coherently.  He noted no hallucinations or 
delusional thinking.  He denied suicidal or homicidal 
ideation.  The primary diagnosis at the time of discharge 
from the hospital on June 24, 1997 was a bipolar affective 
disorder, which was mild in degree.   

At a July 1997 VA psychiatric examination, the veteran stated 
that his bipolar disorder made it impossible for him to find 
or maintain employment.  On examination, he was alert and 
cooperative.  There were no loose associations or flight of 
ideas, no bizarre motor movements or tics.  His mood was 
subdued and his affect was appropriate.  There were no 
delusions, hallucinations, or ideas of reference or 
suspiciousness.  He was oriented in all three spheres.  His 
memory for both remote and recent events appeared to be good.  
His insight and judgment appeared to be adequate as well as 
his intellectual capacity.  The diagnosis was bipolar 
disorder.

The veteran's entire claims folder was reviewed by a VA 
examiner in April 1998.  The examiner noted that the veteran 
had a long history of many psychiatric hospitalizations for 
his bipolar disorder.  It was also noted that he had also 
been diagnosed as malingering, having a personality disorder 
and as abusing alcohol, and that some of his hospitalizations 
were for alcohol abuse.  He stated that the veteran has had 
some suicidal ideation and serious impairment in social, 
occupational, and school functioning.  He had no friends and 
was unable to keep a job.  At other times, the veteran does 
quite well, and he seems to respond well to hospital 
treatment.  When he leaves the hospital, his condition is 
usually much improved.  The examiner assigned a GAF score of 
50 based solely on the bipolar disorder.    

II.  Analysis

Initially, the Board finds that the veteran's claim for an 
increased rating for bipolar disorder is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Court has also 
stated that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 689 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of the two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's claim for an increased rating for bipolar disorder 
was originally evaluated under 38 C.F.R. § 4.132, in effect 
prior to November 7, 1996.  Under this rating criteria, a 50 
percent rating is warranted when a bipolar disorder results 
in considerable impairment of social and industrial 
adaptability.  A 70 percent rating is provided when there is 
severe impairment of social and industrial adaptability.  A 
100 percent rating is provided when there are active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  See Diagnostic Code 9206, 
effective prior to November 7, 1996.

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 
4.130.  Under the current rating criteria, when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than one week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating is assigned.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.  38 C.F.R. Part 4, Code 9432 (effective November 7, 
1996).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Code 9432 (effective November 7, 
1996).

As the veteran's claim for an increased rating for bipolar 
disorder was pending when the regulations pertaining to 
rating psychiatric disabilities were revised, he is entitled 
to be rated under the rating criteria most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In summary, the veteran's bipolar disorder is compatible with 
severe impairment of social and industrial adaptability under 
the old criteria.  He has had frequent hospitalizations over 
the past few years with four hospitalizations in 1997.  
However, the primary diagnoses during two of these 
hospitalizations were malingering and alcohol abuse.  The VA 
examiner in 1998 noted that the veteran has no friends and is 
unable to keep a job.  The GAF score of 50 assigned by the 
examiner contemplates serious impairment in social and 
occupational functioning.  With consideration of all 
pertinent evidence, the Board concludes that the old rating 
criteria is more favorable to the veteran and that a 70 
percent rating is warranted under the old rating criteria 
effective prior to November 7, 1996 (38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996)).

However, the veteran's bipolar disorder does not warrant a 
100 percent rating under either the old or new rating 
criteria because he does not have totally incapacitating 
psychotic symptoms producing total social and industrial 
inadaptability.  The veteran's private physician in 1997, as 
well as the VA examiner in 1998, indicated that the veteran 
is able to function at a high level when he is not 
hospitalized.  The veteran has employment experience as a 
nurse.  There is no showing that the veteran is completely 
unable to engage in work activity due to his bipolar 
disorder.



ORDER

An increased rating for bipolar disorder is granted, to the 
extent indicated, subject to the laws and regulations 
governing the payment of monetary awards. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

